Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”), dated [●], 2020, is
entered into by and between CF Finance Acquisition Corp., a Delaware corporation
(the “Company”), and [●], a [●] (the “Subscriber”). Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Transaction
Agreement.

 

RECITALS

 

WHEREAS, as set forth in that certain Transaction Agreement, dated as of August
2, 2020 (as amended, modified or supplemented, the “Transaction Agreement”), by
and among the Company, Grosvenor Capital Management Holdings, LLLP, an Illinois
limited liability limited partnership (“Target”), GCM Grosvenor Inc., a Delaware
corporation (“GCM PubCo”), and the other parties thereto have agreed, among
other things, and in accordance with the terms and subject to the conditions set
forth in the Transaction Agreement, that simultaneously with the Closing, among
other things, the Company will merge with and into GCM PubCo, the separate
corporate existence of the Company will cease and GCM PubCo will be the
surviving corporation (the “Merger”); and

 

WHEREAS, in connection with the Closing and immediately following the Merger,
subject to the terms of this Subscription Agreement, the Subscriber desires to
subscribe for and purchase from the Company a certain number of shares of Class
A common stock, par value $0.0001 per share, of GCM PubCo (the “Class A Common
Stock”), as set forth in this Subscription Agreement; and, subject to the terms
of this Subscription Agreement, the Company desires to issue and sell to the
Subscriber such shares of Class A Common Stock in consideration of the payment
of the Purchase Price (as defined below) by the Subscriber to the Company on or
prior to the Closing.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

 

1.SUBSCRIPTION. Subject to the terms hereof, the Subscriber hereby agrees to
subscribe for and purchase, and the Company hereby agrees to issue and sell to
the Subscriber, in exchange for the payment of an aggregate price equal to $[●]
(the “Purchase Price”), the number of shares of Class A Common Stock (rounded
down to the nearest whole share) equal to (i) the Purchase Price divided by (ii)
$10.00 (the “Shares”).

 



 

 

 

2.closing.



 

(a)The closing of the sale of Shares contemplated hereby shall occur on the date
of the Closing contemplated by the Transaction Agreement. Upon not less than
five (5) business days’ written notice from (or on behalf of) the Company to the
Subscriber (the “Closing Notice”) that the Company reasonably expects the
Closing to occur on a date that is not less than five (5) business days from the
date of the Closing Notice, the Subscriber shall deliver to the Company on or
prior to the closing date specified in the Closing Notice (the “Closing Date”)
the Purchase Price for the Shares subscribed by wire transfer of United States
dollars in immediately available funds to the account specified by the Company
in the Closing Notice against delivery of the Shares in book entry form to the
Subscriber or to a custodian designated by the Subscriber, as applicable.

 

(b)Prior to or at the Closing, Subscriber shall deliver to the Company a duly
completed and executed Internal Revenue Service Form W-9 or appropriate Form
W-8.

 

3.company representations and warranties. The Company represents and warrants to
the Subscriber as of the date of this Subscription Agreement and as of the
Closing Date that:

 

(a)As of the date of this Subscription Agreement, the Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, with the corporate power and authority to own, lease and
operate its properties and conduct its business as presently proposed to be
conducted.

 

(b)As of the Closing, the Shares will be duly authorized and, when issued and
delivered to the Subscriber against full payment therefor in accordance with the
terms of this Subscription Agreement, the Shares will be validly issued, fully
paid and non-assessable and will not have been issued in violation of or subject
to any preemptive or similar rights created under the Company’s Governing
Documents or under applicable Law. Assuming the accuracy of the representations
and warranties of the Subscriber contained in Section 4, the issuance and sale
of the Shares pursuant to this Subscription Agreement is exempt from
registration requirements of the Securities Act, and neither the Company nor, to
the knowledge of the Company, any authorized Representative acting on its behalf
has taken or will take any action hereafter that would cause the loss of such
exemption.

 

(c)This Subscription Agreement has been duly authorized, executed and delivered
by the Company and, assuming that this Subscription Agreement constitutes a
valid and binding agreement of the Subscriber, is a valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.

 

2

 

 

(d)The issuance and sale of the Shares and the compliance by the Company with
all of the provisions of this Subscription Agreement and the consummation of the
transactions herein will be done in accordance with Nasdaq or NYSE rules, as
applicable, and will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Company or any of its subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company is subject, which would have
a material adverse effect on the business, properties, financial condition,
stockholders’ equity or results of operations of the Company (a “Company
Material Adverse Effect”) or materially affect the validity of the Shares or the
legal authority of the Company to comply in all material respects with the terms
of this Subscription Agreement; (ii) result in any violation of the provisions
of the Governing Documents of the Company; or (iii) result in any violation of
any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its properties that would have a Company Material Adverse
Effect or materially affect the validity of the Shares or the legal authority of
the Company to comply with this Subscription Agreement.

 

(e)As of the date of this Subscription Agreement, except for the shares of CF
Class B Common Stock, there are no securities or instruments issued by or to
which the Company is a party containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares. As of the Closing Date, there
will be no securities or instruments issued by or to which the Company is a
party containing anti-dilution or similar provisions that will be triggered by
the issuance of the Shares.

 

(f)No consent, waiver, authorization, approval, filing with or notification to
any court or other federal, state, local or other governmental authority is
required on the part of the Company with respect to the execution, delivery or
performance by the Company of this Subscription Agreement (including without
limitation the issuance of the Shares), other than (i) the filings required by
applicable state or federal securities laws, (ii) the filings required in
accordance with this Subscription Agreement, (iii) those required by Nasdaq or
NYSE, as applicable, and (iv) those consents, waivers, authorizations,
approvals, filings or notifications the failure of which to give, make or obtain
would not be reasonably expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

 

(g)The Company has not entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated by this Subscription Agreement for which the
Subscriber could become liable.

 

(h)As of the date of this Subscription Agreement, the authorized capital stock
of the Company is (A) 1,000,000 shares of preferred stock, par value $0.0001 per
share, of which no shares are issued and outstanding and (B) 110,000,000 shares
of Common Stock divided into (i) 100,000,000 shares of CF Class A Common Stock,
of which 28,858,413 shares are issued and outstanding, and (ii) 10,000,000
shares of CF Class B Common Stock, of which 7,064,603 shares are issued and
outstanding.

 

3

 

 

(i)The outstanding shares of CF Class A Common Stock are listed on the Nasdaq
Stock Market. As of the Closing Date, the Shares have been approved for listing
on the Nasdaq Stock Market or the NYSE, and the Company is in compliance with
all of the listing rules and standards of the Nasdaq Stock Market or NYSE, as
applicable.

 

(j)The Company acknowledges that there have been no representations or
warranties made to the Company by the Subscriber, or its officers or directors
or other representatives, expressly or by implication, other than those
representations or warranties explicitly included in this Subscription
Agreement.

 

4.subscriber representations and warranties. The Subscriber represents and
warrants to the Company, the Target and the Placement Agents (as defined below)
as of the date of this Subscription Agreement and as of the Closing Date that:

 

(a)The Subscriber is (a) an Institutional Account (as defined in FINRA Rule
4512(c)), (b) an institutional “accredited investor” (within the meaning of Rule
501(a) under the Securities Act of 1933 as amended, (the “Securities Act”)) or
(c) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), as set forth on Schedule A completed by the Subscriber, and is
acquiring the Shares only for its own account and not for the account of others,
and not on behalf of any other account or person or with a view to, or for offer
or sale in connection with, any distribution thereof in violation of the
Securities Act. The Subscriber agrees to notify the Company prior to the Closing
in the event any of the information regarding the Subscriber and provided on
Schedule A changes prior to the Closing.

 

(b)The Subscriber understands that the Shares are being offered in a transaction
not involving any public offering within the meaning of the Securities Act and
that the Shares have not been registered under the Securities Act. The
Subscriber understands that the Shares may not be resold, transferred, pledged
or otherwise disposed of by the Subscriber absent an effective registration
statement under the Securities Act except (i) to the Company or a subsidiary
thereof, (ii) to non-U.S. persons pursuant to offers and sales that occur
outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii), in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates or book entry
account representing the Shares shall contain a legend to such effect. The
Subscriber acknowledges that the Shares will not be eligible for resale pursuant
to Rule 144A promulgated under the Securities Act. The Subscriber understands
and agrees that the Shares will be subject to the transfer restrictions set
forth in Section 9 and, as a result of these transfer restrictions, the
Subscriber may not be able to readily resell the Shares and may be required to
bear the financial risk of an investment in the Shares for an indefinite period
of time. The Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Shares.

 

4

 

 

(c)The Subscriber understands and agrees that the Subscriber is purchasing the
Shares directly from the Company. The Subscriber further acknowledges that there
have been no representations, warranties, covenants or agreements made to the
Subscriber by the Company, or its officers or directors or other
representatives, expressly or by implication, other than those representations,
warranties, covenants and agreements explicitly included in this Subscription
Agreement.

 

(d)The Subscriber’s acquisition and holding of the Shares will not constitute or
result in a non-exempt prohibited transaction under Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, Section 4975 of the Internal
Revenue Code of 1986, as amended, or any applicable similar law.

 

(e)The Subscriber acknowledges and agrees that the Subscriber has received such
information as the Subscriber deems necessary in order to make an investment
decision with respect to the Shares. Without limiting the generality of the
foregoing, the Subscriber acknowledges that it has reviewed the Company’s
filings with the SEC. The Subscriber represents and agrees that the Subscriber
and the Subscriber’s professional advisor(s), if any, have had the full
opportunity to ask such questions, receive such answers and obtain such
information from the Company concerning the Company and an investment in the
Shares as the Subscriber and such Subscriber’s professional advisor(s), if any,
have deemed necessary to make an investment decision with respect to the Shares.

 

(f)The Subscriber became aware of this offering of the Shares solely by means of
direct contact between Subscriber, on the one hand, and the Company, J.P. Morgan
Securities LLC and Cantor Fitzgerald & Co. (the “Placement Agents”) and/or their
respective advisors (including, without limitation, attorneys, accountants,
bankers, consultants and financial advisers), agents, control persons,
representatives, affiliates, directors, officers, managers, members, and/or
employees, and/or representatives of such persons (such parties referred to
collectively as “Representatives”), on the other hand. The Shares were offered
to Subscriber solely by direct contact between Subscriber and the Company, the
Placement Agents and/or their respective Representatives. The Subscriber
acknowledges that it is not relying upon, and has not relied upon, any
statement, representation or warranty made by any person or entity (including,
without limitation, the Company, the Placement Agents or their respective
Representatives), other than the representations and warranties by the Company
contained in this Subscription Agreement, in making its investment or decision
to invest in the Company. Subscriber did not become aware of this offering of
the Shares, nor were the Shares offered to Subscriber, by any other means, and
none of the Company, the Placement Agents, or their respective Representatives
acted as an investment adviser, broker or dealer to Subscriber. Subscriber
acknowledges that the Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws. The Subscriber has a substantive
pre-existing relationship with the Company, one of the Placement Agents or their
respective affiliates.

 

5

 

  

(g)The Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares, including those set forth
in the Company’s filings with the SEC. The Subscriber has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares, and the Subscriber has sought
such accounting, legal and tax advice as the Subscriber has considered necessary
to make an informed investment decision.

 

(h)The Subscriber acknowledges that the Subscriber (and not the Company) shall
be responsible for any of the Subscriber’s tax liabilities that may arise as a
result of the transactions contemplated by this Subscription Agreement. The
Subscriber acknowledges that neither the Company nor any representative of the
Company has provided, or will provide, the Subscriber with tax advice regarding
the Shares, the Company or the execution of this Subscription Agreement, and the
Company has advised the Subscriber to consult the Subscriber’s own tax advisor
with respect to the tax consequences of each of the foregoing, including but not
limited to any applicable elections, withholdings or other matters relating to
the Shares, the Company or the execution of this Subscription Agreement.

 

(i)Alone, or together with any professional advisor(s), the Subscriber has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
Subscriber and that the Subscriber is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the Subscriber’s investment
in the Company. The Subscriber acknowledges specifically that a possibility of
total loss exists.

 

(j)In making its decision to purchase the Shares, the Subscriber has relied
solely upon independent investigation made by the Subscriber. Without limiting
the generality of the foregoing, the Subscriber has not relied on any statements
or other information provided by the Company, Target, the Grosvenor Holders or
any of their respective representatives concerning the Company or the Shares or
the offer and sale of the Shares, other than those representations, warranties,
covenants and agreements included in this Subscription Agreement.

 

(k)The Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

 

(l)The Subscriber has been duly formed or incorporated and is validly existing
in good standing under the laws of its jurisdiction of incorporation or
formation.

 

6

 

 

(m)The execution, delivery and performance by the Subscriber of this
Subscription Agreement are within the powers of the Subscriber, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the Subscriber is a party or by which the Subscriber is bound, and will
not violate any provisions of the Subscriber’s charter documents, including,
without limitation, its incorporation or formation papers, bylaws, indenture of
trust or partnership or operating agreement, as may be applicable. The signature
on this Subscription Agreement is genuine, the signatory has been duly
authorized to execute the same, and assuming this Subscription Agreement
constitutes a valid and binding agreement of the Company, this Subscription
Agreement constitutes a legal, valid and binding obligation of the Subscriber,
enforceable against the Subscriber in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.

 

(n)Neither the due diligence investigation conducted by the Subscriber in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the Subscriber herein shall modify, amend
or affect the Subscriber’s right to rely on the truth, accuracy and completeness
of the Company’s representations and warranties contained herein.

 

(o)The Subscriber is not, and has not at any time during the past five (5) years
been, (i) a person or entity named on, or otherwise owned or controlled by or
acting on behalf of, a person or entity named on, the Specially Designated
Nationals and Blocked Persons List administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) or on any similar list of
sanctioned persons maintained by the U.S. Government, the European Union or any
European Union Member State, including the United Kingdom, or a person or entity
with whom transactions are restricted or prohibited by any OFAC sanctions
program or any sanctions program of the European Union or any European Union
Member State, including the United Kingdom or (ii) a non-U.S. shell bank or
providing banking services directly or indirectly to a non-U.S. shell bank. The
Subscriber agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable Law, provided that the Subscriber is
permitted to do so under applicable Law. If the Subscriber is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
Subscriber maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. Subscriber maintains policies
and procedures reasonably designed to ensure compliance with sanctions and
export control laws in each of the jurisdictions in which the Subscriber
operates. Subscriber maintains policies and procedures reasonably designed to
ensure that the funds held by the Subscriber and used to purchase the Shares
were legally derived.

 

(p)The Subscriber will have sufficient funds to pay the Purchase Price pursuant
to Section 2 hereto at the Closing. The Subscriber understands and agrees that
its obligations hereunder are not in any way contingent or otherwise subject to:
(a) the consummation of any financing arrangements or obtaining any financing;
or (b) the availability of any financing to the Subscriber or any of its
Affiliates.

 

7

 

  

(q)No disclosure or offering document has been prepared by the Placement Agents
in connection with the offer and sale of the Shares. Each Placement Agent and
each of its directors, officers, employees, representatives and controlling
persons have made no independent investigation with respect to the Company, the
Target or the Shares or the accuracy, completeness or adequacy of any
information supplied to the Subscriber or by the Company or the Target. In
connection with the issuance and purchase of the Shares, the Placement Agents
have not acted in any capacity on the Subscriber’s behalf, including without
limitation as the Subscriber’s financial advisor or fiduciary. On behalf of
itself and its affiliates, the Subscriber (a) acknowledges that the Placement
Agents shall have no liability or obligation to the Subscriber or its affiliates
in respect of this Subscription Agreement or the transactions contemplated
hereby and (b) releases each Placement Agent in respect of any losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
or disbursements related to this Subscription Agreement or the transactions
contemplated hereby.

 

5.Survival. All of the representations and warranties contained in this
Subscription Agreement shall survive for a period of two (2) years following the
Closing. All of the covenants and agreements made by each party hereto in this
Subscription Agreement shall survive the Closing.

 

6.Joinder. Concurrently with the Closing, the Company and the Subscriber will
enter into a Joinder to the Registration Rights Agreement, in the form attached
hereto as Exhibit A. The form of Registration Rights Agreement is attached
hereto as part of Exhibit B.

 

7.Termination. This Subscription Agreement shall terminate and be void and of no
further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earliest to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto and Target to terminate
this Subscription Agreement, or (c) the Agreement End Date.

 

8

 

 

8.TRUST WAIVER. Reference is made to the final prospectus of the Company, filed
with the Commission (File No. 333-228420) (the “Prospectus”) and dated as of
December 12, 2018 (the “Effective Date”). The Subscriber warrants and represents
that it has read the Prospectus and understands that the Company has established
a trust account containing the proceeds of its initial public offering (the
“IPO”) and from certain private placements occurring simultaneously with the IPO
(collectively, with interest accrued from time to time thereon, the “Trust
Fund”) for the benefit of the Company’s public stockholders (the “Public
Stockholders”) and certain parties (including the underwriters of the IPO) and
that the Company may disburse monies from the Trust Fund only: (i) to the Public
Stockholders in the event they elect to redeem shares of CF Class A Common Stock
in connection with the Closing, (ii) to the Public Stockholders if the Company
fails to consummate the transactions contemplated by the Transaction Agreement
or another business combination within eighteen (18) months from the closing of
the IPO (as subsequently extended to September 17, 2020, and which may further
be extended by amendment of the Company’s Governing Documents), (iii) any
interest earned on the amounts held in the Trust Fund necessary to pay any taxes
or (iv) to the Company after or concurrently with the Closing or the
consummation of another business combination. The Subscriber hereby agrees that
it does not now and shall not at any time hereafter have any right, title,
interest or claim of any kind in or to any monies in the Trust Fund or
distributions therefrom, or make any claim against, the Trust Fund, regardless
of whether such claim arises as a result of, in connection with or relating in
any way to, any proposed or actual business relationship between the Company and
the Subscriber, this Subscription Agreement or any other matter, and regardless
of whether such claim arises based on contract, tort, equity or any other theory
of legal liability (any and all such claims are collectively referred to
hereafter as the “Claims”). The Subscriber hereby irrevocably waives any Claims
it may have against the Trust Fund (including any distributions therefrom) now
or in the future as a result of, or arising out of, any negotiations, contracts
or agreements, with the Company and will not seek recourse against the Trust
Fund (including any distributions therefrom) for any reason whatsoever
(including, without limitation, for an alleged breach of this Subscription
Agreement). The Subscriber agrees and acknowledges that such irrevocable waiver
is material to this Subscription Agreement and specifically relied upon by the
Company to induce it to enter into this Subscription Agreement, and the
Subscriber further intends and understands such waiver to be valid, binding and
enforceable under applicable law. To the extent the Subscriber commences any
action or proceeding based upon, in connection with, relating to or arising out
of any matter relating to the Company, which proceeding seeks, in whole or in
part, monetary relief against the Company, the Subscriber hereby acknowledges
and agrees its sole remedy shall be against funds held outside of the Trust Fund
and that such claim shall not permit the Subscriber (or any party claiming on
the Subscriber’s behalf or in lieu of the Subscriber) to have any claim against
the Trust Fund (including any distributions therefrom) or any amounts contained
therein. In the event the Subscriber commences any action or proceeding based
upon, in connection with, relating to or arising out of any matter relating to
the Company, which proceeding seeks, in whole or in part, relief against the
Trust Fund (including any distributions therefrom) or the Public Stockholders,
whether in the form of money damages or injunctive relief, the Company shall be
entitled to recover from the Subscriber the associated legal fees and costs in
connection with any such action, in the event the Company prevails in such
action or proceeding. Notwithstanding anything to the contrary contained herein,
the provisions of this Section 8 shall not affect the rights of the Subscriber,
if applicable, in its capacity as a Public Stockholder to receive distributions
from the Trust Fund paid to Public Stockholders in accordance with the Company’s
Governing Documents and the Prospectus.

 



9

 

 

9.SECURITIES LAW MATTERS.

 

(a)It is understood that, except as provided below, book entry accounts
evidencing the Shares must bear the following or similar legends:



 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF THE ISSUER THAT THESE SECURITIES MAY BE OFFERED, SOLD, OR
OTHERWISE TRANSFERRED ONLY (I) TO THE ISSUER OR A SUBSIDIARY THEREOF, (II)
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, (III) OUTSIDE THE UNITED
STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT OR (IV) IN A
TRANSACTION THAT IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, AND IN EACH CASE IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS AND
THE APPLICABLE LAWS OF ANY OTHER JURISDICTION.

 

(b)Notwithstanding the foregoing, the Subscriber shall be entitled to receive
from the Company a like number of shares not bearing such legend upon the
request of the Subscriber (or, at the Company’s option, have such legend removed
from the Shares) at such time as such restrictions are no longer applicable,
provided that the Subscriber provides any materials related thereto reasonably
requested by the Company.

 

(c)As long as the Subscriber shall own any of the Shares, and such Shares are
“restricted securities” (as defined in Rule 144 of the Securities Act), the
Company, at all times while it shall be a reporting company under the Exchange
Act, covenants to file timely (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the Closing pursuant to Sections 13(a) or 15(d) of the Exchange
Act and to promptly furnish the Subscriber with true and complete copies of all
such filings; provided that any documents publicly filed or furnished with the
Commission pursuant to the Commission’s Electronic Data Gathering, Analysis and
Retrieval System shall be deemed to have been furnished or delivered to the
Subscriber pursuant to this Section 9(c).

 

10.REGULATORY APPROVALS.

 

(a)Subscriber shall cooperate in good faith with the Company, Grosvenor
Holdings, and any Governmental Authority (including the Antitrust Authorities)
and shall undertake promptly (x) any and all actions required to (i) satisfy the
Regulatory Approvals and (ii) complete lawfully the Transactions as soon as
practicable (but in any event prior to the Agreement End Date) and (y) any and
all actions necessary or advisable to (i) consummate the Transactions as
contemplated by this Subscription Agreement and the Transaction Agreement and
(ii) avoid, prevent, eliminate or remove the actual or threatened commencement
of any proceeding in any forum by or on behalf of any Governmental Authority
(including any Antitrust Authority) or the issuance of any Governmental Order
that would delay, enjoin, prevent, restrain or otherwise prohibit the
consummation of the Transactions.

 

10

 

 

(b)With respect to the Regulatory Approvals and any other requests, inquiries,
Actions or other proceedings by or from Governmental Authorities, each of the
Company and Subscriber shall (and, to the extent required, shall cause its
Affiliates to) (i) diligently and expeditiously defend and use reasonable best
efforts to obtain any necessary clearance, approval, consent, or Governmental
Authorization under any applicable Laws prescribed or enforceable by any
Governmental Authority for the Transactions and to resolve any objections as may
be asserted by any Governmental Authority with respect to the Transactions; and
(ii) cooperate fully with each of the Grosvenor Holders and the Grosvenor
Companies in the defense of such matters. To the extent not prohibited by Law,
the Subscriber shall promptly furnish to the Company copies of any notices or
written communications received by such party or any of its Affiliates from any
third party or any Governmental Authority with respect to the Transactions, and
shall permit the Company’s and the Grosvenor Holders’ respective counsels an
opportunity to review in advance, and shall consider in good faith the views of
such counsel in connection with, any proposed written communications by
Subscriber and/or its Affiliates to any Governmental Authority concerning the
Transactions. To the extent not prohibited by Law, the Subscriber agrees to
provide the Company and the Grosvenor Holders and their respective counsel the
opportunity, on reasonable advance notice, to participate in any substantive
meetings or discussions, either in person or by telephone, between the
Subscriber and/or any of its Affiliates, agents or advisors, on the one hand,
and any Governmental Authority, on the other hand, concerning or in connection
with the Transactions.

 

11.MISCELLANEOUS.

 

(a)All press releases or other public communications relating to the
transactions contemplated hereby between the Company and the Subscriber, and the
method of the release for publication thereof, shall prior to the Closing be
subject to the prior approval of (i) the Company, and (ii) to the extent such
public communication references the Subscriber, the Subscriber, which approval
shall not be unreasonably withheld; provided that neither the Company nor the
Subscriber shall be required to obtain consent pursuant to this Section 11(a) to
the extent any proposed release or statement is substantially equivalent to the
information that has previously been made public without breach of the
obligation under this Section 11(a). The restriction in this Section 11(a) shall
not apply to the extent the public announcement is required by applicable
securities law, any governmental authority or stock exchange rule; provided,
however, that in such an event, the applicable party shall use its commercially
reasonable efforts to consult with the other party in advance as to its form,
content and timing.

 

(b)All notices and other communications among the parties shall be in writing
and shall be deemed to have been duly given (i) when delivered in person, (ii)
when delivered after posting in the United States mail having been sent
registered or certified mail return receipt requested, postage prepaid, (iii)
when delivered by FedEx or other nationally recognized overnight delivery
service, or (iv) when delivered by email (in each case in this clause (iv),
solely if receipt is confirmed, but excluding any automated reply, such as an
out-of-office notification), addressed as follows:

 

(i)If to the Company:

 



CF Finance Acquisition Corp.

110 East 59th Street

New York, NY 10022

Attention: Stephen Merkel

Email: smerkel@cantor.com

 



11

 

 

with copies to (which shall not constitute notice):

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004

Attention: Ken Lefkowitz

Email: ken.lefkowitz@hugheshubbard.com

 

Grosvenor Capital Management Holdings, LLLP

900 North Michigan Avenue

Suite 1100

Chicago, IL 60611

Attention: Legal Department

Email: legal@gcmlp.com

 

Latham & Watkins LLP
885 Third Avenue

New York, NY 10022
Attention: Justin G. Hamill

Email: justin.hamill@lw.com

 

(ii)If to the Subscriber:

 

[●]

[●]

Attention: [●]

Email: [●]

 

with a copy (which shall not constitute notice) to:

 

[●]

[●]

Attention: [●]

Email: [●]

 

or to such other address or addresses as the parties may from time to time
designate in writing. Copies delivered solely to outside counsel shall not
constitute notice.

 

12

 

 

(c)No party hereto shall assign this Subscription Agreement or any part hereof
without the prior written consent of the other parties and any such transfer
without prior written consent shall be void; provided no consent of the parties
hereto shall be required in connection with the Merger. Subject to the
foregoing, this Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns, including, for the avoidance of doubt, that the rights and obligations
of the Company pursuant to this Subscription Agreement shall be binding upon and
inure to the benefit of GCM PubCo upon the Effective Time of the Merger.

 

(d)The parties hereto shall (i) execute and deliver such additional documents
and use reasonable best efforts to take such additional actions as the parties
reasonably may deem to be practical and necessary and (ii) use reasonable best
efforts to obtain all material consents and approvals of third parties
(including Governmental Authorities) that any of the Company, the Subscriber,
Target, the Grosvenor Holders or their respective Affiliates are required to
obtain, in each case, in order to consummate the subscription as contemplated by
this Subscription Agreement and the other Transactions. Without limiting the
foregoing, the Company may request from the Subscriber such additional
information as the Company may deem necessary to obtain any material consents
and approvals of third parties (including Governmental Authorities), and the
Subscriber shall provide such information as may reasonably be requested.

 

(e)This Subscription Agreement may not be amended, modified, waived or
terminated except by an instrument in writing signed by all parties hereto and
Target as a third party beneficiary to Section 7 and this Section 11(e);
provided, that Section 4, this Section 11(e), Section 11(m), Section 12 and
Section 13 of this Subscription Agreement may not be amended, terminated or
waived in a manner that is material and adverse to the Placement Agent without
the written consent of the Placement Agent.

 

(f)This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
Except as otherwise set forth herein, this Subscription Agreement shall not
confer any rights or remedies upon any person other than the parties hereto, and
their respective successor and assigns.

 

(g)If any provision of this Subscription Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Subscription Agreement shall remain in full force and effect. The parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this
Subscription Agreement, they shall take any actions reasonably necessary to
render the remaining provisions of this Subscription Agreement valid and
enforceable to the fullest extent permitted by Law and, to the extent reasonably
necessary, shall amend or otherwise modify this Subscription Agreement to
replace any provision contained herein that is held invalid or unenforceable
with a valid and enforceable provision giving effect to the intent of the
parties.

 

13

 

  

(h)The headings in this Subscription Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Subscription Agreement. This Subscription Agreement may
be executed in one or more counterparts (including by electronic mail or in
.pdf) and by different parties in separate counterparts, with the same effect as
if all parties hereto had signed the same document. All counterparts so executed
and delivered shall be construed together and shall constitute one and the same
agreement.

 

(i)This Subscription Agreement, and all claims or causes of action based upon,
arising out of, or related to this Subscription Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of Laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction.

 

(j)Any proceeding or Action based upon, arising out of or related to this
Subscription Agreement or the transactions contemplated hereby must be brought
in the Court of Chancery of the State of Delaware (or, to the extent such Court
does not have subject matter jurisdiction, the Superior Court of the State of
Delaware), or, if it has or can acquire jurisdiction, in the United States
District Court for the District of Delaware, and each of the parties irrevocably
submits to the exclusive jurisdiction of each such court in any such proceeding
or Action, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of the proceeding or Action shall be heard and determined only in any
such court, and agrees not to bring any proceeding or Action arising out of or
relating to this Subscription Agreement or the transactions contemplated hereby
in any other court. Nothing herein contained shall be deemed to affect the right
of any party to serve process in any manner permitted by Law or to commence
legal proceedings or otherwise proceed against any other party in any other
jurisdiction, in each case, to enforce judgments obtained in any Action, suit or
proceeding brought pursuant to this Section 11(j). Each party acknowledges and
agrees that any controversy which may arise under this Subscription Agreement
and the transactions contemplated hereby is likely to involve complicated and
difficult issues, and therefore each such party hereby irrevocably,
unconditionally and voluntarily waives any right such party may have to a trial
by jury in respect of any Action, suit or proceeding directly or indirectly
arising out of or relating to this Subscription Agreement or any of the
transactions contemplated hereby.

 

14

 

 

(k)Each party hereto agrees that irreparable damage could occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each party hereto shall be entitled to seek an
injunction or injunctions to prevent breaches of this Subscription Agreement and
to specific enforcement of the terms and provisions of this Subscription
Agreement, in addition to any other remedy to which it is entitled at law or in
equity. In the event that any Action shall be brought in equity to enforce the
provisions of this Subscription Agreement, the defending party shall not allege,
and such party hereby waives the defense, that there is an adequate remedy at
law, and such party agrees to waive any requirement for the securing or posting
of any bond in connection therewith.

 

(l)Each party hereto shall be responsible for and pay its own expenses incurred
in connection with this Subscription Agreement, including all fees of its legal
counsel, financial advisers and accountants.

 

(m)The parties hereto agree that the Placement Agents are express third-party
beneficiaries of their express rights in Section 4, Section 11(e), this Section
11(m), Section 12 and Section 13 of this Subscription Agreement.

 

12.NON-RELIANCE. The Subscriber acknowledges that it is not relying upon, and
has not relied upon, any statement, representation or warranty made by any
person, firm or corporation, other than the statements, representations and
warranties of the Company explicitly contained in this Subscription Agreement,
in making its investment or decision to invest in the Company.

 

13.NON-RECOURSE. This Subscription Agreement may only be enforced against, and
any claim or cause of action based upon, arising out of, or related to any
breach of any term or condition of this Subscription Agreement may only be
brought against, the entities that are expressly named as parties hereto and
then only to the extent of the specific obligations set forth herein with
respect to such party.

 

[SIGNATURE PAGES FOLLOW]

 

15

 

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement on the
day and year first above written.

 

  CF FINANCE ACQUISITION CORP.       By:       Name:     Title:      
Subscriber:       [ ● ]       By:       Name:[ ● ]     Title:[ ● ]

 

[Signature Page to Subscription Agreement]

 

 

 

 

SCHEDULE A

 

ELIGIBILITY REPRESENTATIONS OF THE SUBSCRIBER

 

INSTITUTIONAL ACCREDITED INVESTOR STATUS (Please check the applicable
subparagraphs):

 

☐ The Subscriber is an Institutional Account as defined in FINRA Rule 4512(c).

 

☐ The Subscriber is an “accredited investor” (within the meaning of Rule 501(a)
under the Securities Act). for one or more of the following reasons (Please
check the applicable subparagraphs):

 

☐ The Subscriber is a bank, as defined in Section 3(a)(2) of the Securities Act
or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in an individual or a
fiduciary capacity.

 

☐ The Subscriber is a broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.

 

☐ The Subscriber is an insurance company, as defined in Section 2(a)(13) of the
Securities Act.

 

☐ The Subscriber is an investment company registered under the Investment
Company Act of 1940 or a business development company, as defined in
Section 2(a)(48) of that act.

 

☐ The Subscriber is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

☐ The Subscriber is a plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if the plan has total assets in
excess of $5 million.

 

☐ The Subscriber is an employee benefit plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, if the investment decision
is being made by a plan fiduciary, as defined in Section 3(21) of such act, and
the plan fiduciary is either a bank, an insurance company, or a registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5 million.

 

☐ The Subscriber is a private business development company, as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

 

☐ The Subscriber is a corporation, limited liability company, Massachusetts or
similar business trust, or partnership, or an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, that was not
formed for the specific purpose of acquiring the Shares, and that has total
assets in excess of $5 million.

 

 

 

 

 

☐ The Subscriber is a trust with total assets in excess of $5 million not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Securities Act.

 

☐ The Subscriber is an entity in which all of the equity owners are accredited
investors.

 

☐ The Subscriber is a “qualified institutional buyer” (within the meaning of
Rule 144A under the Securities Act) if it is an entity that meets any one of the
following categories at the time of the sale of securities to the Subscriber
(Please check the applicable subparagraphs):

 

☐ The Subscriber is an entity that, acting for its own account or the accounts
of other qualified institutional buyers, in the aggregate owns and invests on a
discretionary basis at least $100 million in securities of issuers that are not
affiliated with the Subscriber and:

 

☐ The Subscriber is an insurance company.

 

☐ The Subscriber is an investment company registered under the Investment
Company Act or any business development company as defined in section 2(a)(48)
of that Act.

 

☐ The Subscriber is a Small Business Investment Company licensed by the US Small
Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

☐ The Subscriber is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees.

 

☐ The Subscriber is a trust fund whose trustee is a bank or trust company and
whose participants are exclusively plans established for the benefit of state
employees or employee benefit plans, except trust funds that include as
participants individual retirement accounts or H.R. 10 plans.

 

☐ The Subscriber is a business development company as defined in section
202(a)(22) of the Investment Advisers Act of 1940.

 

☐ The Subscriber is an organization described in section 501(c)(3) of the
Internal Revenue Code, corporation (other than a bank as defined in section
3(a)(2) of the Act, a savings and loan association or other institution
referenced in section 3(a)(5)(A) of the Act, a foreign bank or savings and loan
association, or equivalent institution), partnership, or Massachusetts or
similar business trust.

 

☐ The Subscriber is an investment adviser registered under the Investment
Advisers Act.

 

 

 

 

☐ The Subscriber is registered dealer, acting for its own account or the
accounts of other qualified institutional buyers, that in the aggregate owns and
invests on a discretionary basis at least $10 million of securities of issuers
that are not affiliated with the Subscriber.

 

☐ The Subscriber is a registered dealer acting in a riskless principal
transaction on behalf of a qualified institutional buyer.

 

☐ The Subscriber is an investment company registered under the Investment
Company Act, acting for its own account or for the accounts of other qualified
institutional buyers, that is part of a family of investment companies which own
in the aggregate at least $100 million in securities of issuers, other than
issuers that are affiliated with Subscriber or are part of such family of
investment companies.

 

☐ The Subscriber is an entity, all of the equity owners of which are qualified
institutional buyers, acting for its own account or the accounts of other
qualified institutional buyers.

 

☐ The Subscriber is a bank or any savings and loan association or other
institution, acting for its own account or the accounts of other qualified
institutional buyers, that in the aggregate owns and invests on a discretionary
basis at least $100 million in securities of issuers that are not affiliated
with it and that has an audited net worth of at least $25 million as
demonstrated in its latest annual financial statements, as of a date not more
than 16 months preceding the date of sale under Rule 144A in the case of a US
bank or savings and loan association, and not more than 18 months preceding the
date of sale for a foreign bank or savings and loan association or equivalent
institution.

 

 

 

 

EXHIBIT A

 

FORM OF REGISTRATION RIGHTS AGREEMENT JOINDER

 

The undersigned is executing and delivering this joinder (this “Joinder”)
pursuant to the Registration Rights Agreement, dated as of [●] (as the same may
hereafter be amended, the “Registration Rights Agreement”), among CF Finance
Acquisition Corp., a Delaware corporation (the “Company”), and the other Persons
named as parties therein. Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Registration Rights Agreement.

 

By executing and delivering this Joinder to the Company, and upon acceptance
hereof by the Company upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the Registration Rights Agreement as a Holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s shares of Common Stock
shall be included as Registrable Securities under the Registration Rights
Agreement to the extent provided therein.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

Accordingly, the undersigned has executed and delivered this Joinder as of [●].

 

  [●]       By:            Name:     Title         Address:       [ ● ]   [ ● ]
  Attention: [ ● ]   Email: [ ● ]

  

Agreed and Accepted as of       CF Finance Acquisition Corp.       By:          
  Name:     Title:    

  

[Signature Page to Registration Rights Agreement Joinder]

 

 

 

 

EXHIBIT B

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

 



 

 